Exhibit 10.5

Execution Version

 

 

AMENDMENT TO

NOTE PURCHASE AGREEMENT

 

This Amendment to Note Purchase Agreement, dated as of April 10, 2020 (this
“Amendment Agreement”) is made by and among IDEXX Laboratories, Inc., a Delaware
corporation (the “Company”), each of the Subsidiary Guarantors set forth on the
signature pages to this Amendment Agreement (together with the Company,
collectively, the “Credit Parties”) and each of the holders of the Notes (as
defined below) set forth on the signature pages to this Amendment Agreement
(collectively, the “Noteholders”) in accordance with Section 17 of the Note
Purchase Agreement (as hereinafter defined).

 

RECITALS

 

Reference is made to that certain Note Purchase Agreement, dated July 22, 2014,
by and among the Company and the Noteholders (as amended, restated, supplemented
or otherwise modified from time to time, the “Note Purchase Agreement”),
pursuant to which the Company issued and sold to the Noteholders $75,000,000
aggregate principal amount of its 3.72% Senior Notes due September 4, 2026 (the
“Notes”), upon the terms and subject to the conditions set forth therein.
Capitalized terms used and not otherwise defined herein have the meanings
ascribed to them in the Note Purchase Agreement.

The Company has requested that the Noteholders amend certain provisions of the
Note Purchase Agreement (the “Amendments”), and the Noteholders are willing to
amend the Note Purchase Agreement in the respects, and subject to the terms and
conditions, set forth herein.

In consideration of the premises and for good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the Company, the Subsidiary
Guarantors and the undersigned Noteholders hereby agree as follows:

1.AMENDMENTS TO NOTE PURCHASE AGREEMENT.

Subject to the satisfaction of the conditions set forth in Section 2 hereof, the
Note Purchase Agreement is hereby amended as follows:

1.1Section 9.1(c) of the Note Purchase Agreement is hereby amended by (a)
deleting the word “and” at the end of clause (ii) thereof and inserting a comma
in lieu thereof, and (b) inserting the following at the end of Section 9.1(c):

“, and (iv) at any time after the Relevant Amendment Effective Date, attaching
an updated schedule of all Indebtedness of all Foreign Subsidiaries of the
Company (including a description of the obligors, principal amount outstanding,
collateral therefor, if any, and any Guarantees in respect thereof) as of the
last day of the fiscal quarter then most recently ended;”

 

 

--------------------------------------------------------------------------------

1.2The following new Section 9.10 is hereby added to the Note Purchase Agreement
immediately following Section 9.9 of the Note Purchase Agreement to read as
follows:

“Section 9.10.Amendment of Agreement Following Triggering Event.  

The Company and each of the holders of Notes hereby agree that each of the
provisions set forth on Schedule 9.10 to this Agreement (each a “Relevant
Provision”) shall be automatically amended, without any further action required
by or on behalf of any such party, to incorporate the respective amendments set
forth on Schedule 9.10 attached hereto (such amendments, collectively, the
“Triggering Event Amendments”) effective as of the Relevant Amendment Effective
Date with respect to each such Relevant Provision.

For purposes hereof, the term “Relevant Amendment Effective Date” shall mean,
with respect to any Relevant Provision, the date on which the holders of the
Notes receive notice from the Company (a) certifying that (i) amendments
comparable to the Triggering Event Amendments with respect to such Relevant
Provision have been adopted and are in effect with respect to the corresponding
provision under each of the Bank Agreement, the MetLife Agreement, the 2013 NYL
Agreement and the Prudential Agreement (each a “Relevant Agreement”, and
collectively, the “Relevant Agreements”) or (ii) such Relevant Agreement is no
longer in effect; provided that (x) the Triggering Event Amendment with respect
to such Relevant Provision shall only be effective to the extent that the
corresponding provision under each of the Relevant Agreements then in effect is
also amended, (y) to the extent any comparable amendment to any of the Relevant
Agreements results in the applicable provision under such Relevant Agreement
being more restrictive on the Company and its Subsidiaries than the
corresponding Triggering Event Amendment to the Relevant Provision referenced on
Schedule 9.10, such Triggering Event Amendment shall be modified to incorporate
the most restrictive provision reflected in such other Relevant Agreements, and
(z) to the extent any fee or other consideration is paid to any other creditor
under the Bank Agreement, the MetLife Agreement, the 2013 NYL Agreement or the
Prudential Agreement in connection with any such amendment, the Company shall
pay to the holders of the Notes an equivalent fee or consideration in an amount
equal to the largest such fee or consideration paid to any such other creditor;
and (b) attaching true, correct and complete copies of the applicable amendments
to each such Relevant Agreement implementing such Triggering Event Amendment.”

1.3Section 13.2 of the Note Purchase Agreement is hereby amended by inserting
the following new sentence at the end thereof:

“The Notes may be resold only if registered pursuant to the provisions of the
Securities Act or if an exemption from registration is available, except under
circumstances where neither such registration nor such an exemption is required
by law, and that the Company is not required to register the Notes.”

2

 

--------------------------------------------------------------------------------

1.4Schedule B to the Note Purchase Agreement is hereby amended by amending and
restating the following defined terms in their entirety to read as follows:

“Bank Agreement” means that certain Amended and Restated Credit Agreement dated
as of June 18, 2014, by and among the Company, IDEXX Distribution, Inc., IDEXX
Operations, Inc., OPTI Medical Systems, Inc., IDEXX Laboratories Canada
Corporation, IDEXX Europe B.V., the lenders party thereto from time to time,
JPMorgan Chase Bank, N.A., as administrative agent, and certain other parties
thereto, as such agreement is amended, restated, supplemented or otherwise
modified from time to time.

“Material Credit Facility” means, as to the Company and its Subsidiaries,

(a) the Prudential Agreement, including any renewals, extensions, amendments,
supplements, restatements, replacements or refinancings thereof;

(b) the MetLife Agreement, including any renewals, extensions, amendments,
supplements, restatements, replacements or refinancings thereof;

(c) the 2013 NYL Agreement, including any renewals, extensions, amendments,
supplements, restatements, replacements or refinancings thereof;

(d)the Bank Agreement, including any renewals, extensions, amendments,
supplements, restatements, replacements or refinancings thereof; and

(e) any other agreement(s) creating or evidencing indebtedness for borrowed
money entered into on or after the date of Closing by the Company or the Company
and any Subsidiary as co-obligors on Indebtedness of the Company, or in respect
of which the Company or any Subsidiary otherwise provides a guarantee or other
credit support for indebtedness of the Company or any other Subsidiary (“Credit
Facility”), in a principal amount outstanding or available for borrowing equal
to or greater than $50,000,000 (or the equivalent of such amount in the relevant
currency of payment, determined as of the date of the closing of such facility
based on the exchange rate of such other currency).

1.5Schedule B to the Note Purchase Agreement is hereby amended by adding the
following new defined terms thereto in their appropriate alphabetical order:

“2013 NYL Agreement” means that certain Note Purchase Agreement dated as of
December 11, 2013 by and among the Company, New York Life Insurance Company and
the other purchasers party thereto from time to time, as such agreement is
amended, restated, supplemented or otherwise modified from time to time.

“MetLife Agreement” means that certain Multicurrency Note Purchase and Private
Shelf Agreement, dated as of December 19, 2014, by and among the Company,
MetLife Investment Management, LLC (formerly known as MetLife Investment
Advisors, LLC), each of the purchasers listed on Schedule A thereto and each
other purchaser party thereto from time to time, as such agreement is amended,
restated, supplemented or otherwise modified from time to time.

3

 

--------------------------------------------------------------------------------

“Prudential Agreement” means that certain Amended and Restated Multi-Currency
Note Purchase and Private Shelf Agreement, dated as of June 18, 2015, by and
among the Company, PGIM, Inc. (formerly known as Prudential Investment
Management, Inc.), each of the purchasers listed on Schedule A thereto and each
other purchaser party thereto from time to time, as such agreement is amended,
restated, supplemented or otherwise modified from time to time.

“Relevant Agreements” is defined in Section 9.10.

“Relevant Amendment Effective Date” is defined in Section 9.10.

“Relevant Provision” is defined in Section 9.10.

“Triggering Event Amendments” is defined in Section 9.10.

1.6The Note Purchase Agreement is hereby amended by adding a new Schedule 9.10
(Triggering Event Amendments) thereto in the form attached hereto as Annex A.

1.7Schedule 10.1 (Existing Indebtedness) to the Note Purchase Agreement is
hereby amended and restated in its entirety to be in the form attached hereto as
Annex B.

1.8Schedule 5.10(b) (Canadian Benefit Plans and Pension Plans) to the Note
Purchase Agreement is hereby amended and restated in its entirety to be in the
form attached hereto as Annex C.

1.9Schedule 5.12 (Subsidiaries) to the Note Purchase Agreement is hereby amended
and restated in its entirety to be in the form attached hereto as Annex D.

2.CONDITIONS TO EFFECTIVENESS.

This Amendment Agreement shall become effective and binding upon the Credit
Parties and the Noteholders on the date of this Amendment Agreement (the
“Amendment Effective Date”) upon the satisfaction of each of the following
conditions:

2.1The Noteholders shall have received counterparts of this Amendment Agreement,
duly executed and delivered by the Company and the Noteholders, and agreed to
and acknowledged by the Subsidiary Guarantors;

2.2The representations and warranties of the Credit Parties set forth herein
shall be true and correct on and as of the date hereof;

2.3The Company shall have paid all reasonable costs and expenses of the
Noteholders relating to this Amendment Agreement, including, without limitation,
the reasonable fees, costs and expenses of Akin Gump Strauss Hauer & Feld LLP,
as counsel to the Noteholders, for which an invoice has been presented in
reasonable detail at least one Business Day prior to the date of requested
payment.

4

 

--------------------------------------------------------------------------------

3.AMENDMENT FEES.

The Company agrees that to the extent any fee or other consideration is paid to
any other holder of notes in connection with any amendments to one or more other
Material Credit Facilities during the period from the date hereof to the one
year anniversary of the date hereof (the “Amendment Period”) that are similar to
any of the Triggering Event Amendments, it shall pay to the Noteholders, in the
aggregate, for ratable distribution to the Noteholders based on the principal
amount of the Notes held by each Noteholder, an equivalent fee or consideration
(whether structured as a fixed fee, a percentage of principal, a number of basis
points or otherwise) in an amount equal to the largest such fee paid (in
absolute dollar terms) to any such other holder of notes during the Amendment
Period substantially concurrently with the payment thereof to such other holder
of notes.

4.REPRESENTATIONS AND WARRANTIES

Each Credit Party, by its signature below, hereby represents and warrants to
each Noteholder that:

4.1Note Purchase Agreement Representations and Warranties. All representations
and warranties set forth in the Note Purchase Agreement, after giving effect to
this Amendment Agreement, are true and correct in all material respects (except
that any representation or warranty that is qualified as to “materiality” or a
“Material Adverse Effect” shall be true and correct in all respects) on the date
hereof as if made again on and as of the date hereof (except those, if any,
which by their terms specifically relate only to an earlier date);

4.2No Defaults or Events of Default.  No Defaults or Events of Default have
occurred and are continuing under the Note Purchase Agreement;

4.3Authorization.  The execution, delivery and performance of this Amendment
Agreement has been duly authorized by all necessary action on the part of such
Credit Party;

4.4Due Execution and Delivery.  This Amendment Agreement has been duly executed
and delivered by such Credit Party;

4.5Enforceability of Amendment Agreement.  This Amendment Agreement constitutes
a legal, valid and binding agreement of such Credit Party enforceable against
such Credit Party in accordance with its terms, except as such enforceability
may be limited by (i) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law);

4.6Enforceability of Note Purchase Agreement and Subsidiary Guarantee
Agreement.  Each of the Note Purchase Agreement and the Subsidiary Guarantee
Agreement is in full force and effect and remains a legal, valid and binding
obligation of each Credit Party party thereto enforceable in accordance with the
terms thereof except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);

5

 

--------------------------------------------------------------------------------

4.7No Conflicts.  The execution, delivery and performance by such Credit Party
of this Amendment Agreement will not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of such Credit Party under, (A) the corporate charter or by-laws of
such Credit Party, or (B) any material indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, or any other Material agreement or
instrument to which such Credit Party is bound or by which such Credit Party or
any of its properties may be bound or affected, (ii) conflict with or result in
a breach of any of the terms, conditions or provisions of any order, judgment,
decree, or ruling of any court, arbitrator or Governmental Authority applicable
to such Credit Party, or (iii) violate any provision of any statute or other
rule or regulation of any Governmental Authority applicable to such Credit
Party; and

4.8No Material Adverse Effect.  Since December 31, 2019, no event has occurred
and no condition exists which could reasonably be expected to have a Material
Adverse Effect.

5.MISCELLANEOUS

5.1Ratification. Subject to this Amendment Agreement, the Note Purchase
Agreement, the Notes and each of the other agreements, documents, and
instruments executed and/or delivered in connection therewith shall remain in
full force and effect and are hereby ratified, approved and confirmed in all
respects as of the date hereof, as supplemented by this Amendment Agreement.

5.2Confirmation and Reaffirmation of Subsidiary Guarantee Agreement.  Each
Subsidiary Guarantor hereby (a) acknowledges and consents to all of the terms
and conditions of this Amendment Agreement and the transactions contemplated
hereby, (b) affirms all of its obligations under the Subsidiary Guarantee
Agreement, (c) acknowledges that such Subsidiary Guarantee Agreement continues
in full force and effect in respect of, and to secure, the obligations under the
Note Purchase Agreement and the Notes, (d) agrees that this Amendment Agreement
and all documents delivered in connection herewith do not operate to reduce or
discharge its obligations under the Note Purchase Agreement or the Subsidiary
Guarantee Agreement, and (e) acknowledges that its obligations under the
Subsidiary Guarantee Agreement are not subject to any counterclaim, setoff,
deduction or defense.

5.3References to Note Purchase Agreement.  Any and all notices, requests,
certificates and other instruments executed and delivered after the execution
and delivery of this Amendment Agreement may refer to the Note Purchase
Agreement without making specific reference to this Amendment Agreement but
nevertheless all such references shall include this Amendment Agreement unless
the context requires otherwise.

6

 

--------------------------------------------------------------------------------

5.4Binding Effect. This Amendment Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
and as set forth in Section 17.3 of the Note Purchase Agreement.

5.5Governing Law. This Amendment Agreement shall be governed by and construed in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice of law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

5.6Counterparts. This Amendment Agreement may be executed in any number of
counterparts, each executed counterpart constituting an original, but all
together only one instrument.  Delivery of an executed signature page by
facsimile or e-mail transmission shall be effective as delivery of a manually
signed counterpart of this Amendment Agreement.

[Signature Pages Follow]

 

7

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be executed and delivered as of the date first written above.

 

 

IDEXX LABORATORIES, INC.

 

By:

 

/s/ Brian McKeon

Name:

 

Brian McKeon

Title:

 

EVP, CFO

 

 

 

 

 

 

 




[IDEXX - Signature Page to Amendment to 2014 Note Purchase Agreement (April
2020)]

 

--------------------------------------------------------------------------------

NEW YORK LIFE INSURANCE COMPANY

 

 

By:____/s/ Loyd T. Henderson______________________
Name:  Loyd T. Henderson

Title:    Vice President

 

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

By:NYL Investors LLC, its Investment Manager

 

 

By:____/s/ Loyd T. Henderson_______________
Name:  Loyd T. Henderson

Title:    Managing Director

 

 

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE

ACCOUNT (BOLI 30C)

By:NYL Investors LLC, its Investment Manager

 

By:____/s/ Loyd T. Henderson_______________
Name:  Loyd T. Henderson

Title:    Managing Director

 

 

 

 




 

 

[IDEXX - Signature Page to Amendment to 2014 Note Purchase Agreement (April
2020)]

--------------------------------------------------------------------------------

Agreed and Acknowledged by the Subsidiary Guarantors:

 

 

IDEXX DISTRIBUTION, INC.

 

 

By:/s/ Brian P. McKeon

Name:Brian P. McKeon

Title:Treasurer

 

 

IDEXX OPERATIONS, INC.

 

 

By:/s/ Brian P. McKeon

Name:Brian P. McKeon

Title:Treasurer

 

 

OPTI MEDICAL SYSTEMS, INC.

 

 

By:/s/ Brian P. McKeon

Name:Brian P. McKeon

Title:Treasurer

 

 

 

 

 

 

 

[IDEXX - Signature Page to Amendment to 2014 Note Purchase Agreement (April
2020)]

--------------------------------------------------------------------------------

 

ANNEX A

 

SCHEDULE 9.10

 

TRIGGERING EVENT AMENDMENTS

 

 

1.

Section 5.10(a) of the Note Purchase Agreement is hereby amended to delete all
references to “$10,000,000” therein and insert “$12,500,000” (or such lesser
amount as may be permitted under any Relevant Agreement) in lieu thereof.

 

 

2.

Section 9.2(c) of the Note Purchase Agreement is hereby amended to delete the
reference to “$10,000,000” therein and insert “$12,500,000” (or such lesser
amount as may be permitted under any Relevant Agreement) in lieu thereof.

 

 

3.

Section 10.1(g) of the Note Purchase Agreement is hereby amended to delete the
reference to “$10,000,000” therein and insert “$12,500,000” (or such lesser
amount as may be permitted under any Relevant Agreement) in lieu thereof.

 

 

4.

Section 10.1(h) of the Note Purchase Agreement is hereby amended and restated in
its entirety to read as follows:

 

“(h)Indebtedness of any Foreign Subsidiary so long as the amount of such
Indebtedness, when combined with the Indebtedness of all other Foreign
Subsidiaries incurred solely under this clause (h), does not exceed $100,000,000
(or its equivalent in other currencies) in the aggregate; and”

 

 

5.

Section 10.5(e) of the Note Purchase Agreement is hereby amended to delete the
reference to “$20,000,000” therein and insert “$25,000,000” (or such lesser
amount as may be permitted under any Relevant Agreement) in lieu thereof.

 

 

6.

Section 11(k) of the Note Purchase Agreement is hereby amended to delete the
reference to “$20,000,000” therein and insert “$25,000,000” (or such lesser
amount as may be permitted under any Relevant Agreement) in lieu thereof.

 

 

7.

Section 11(l) of the Note Purchase Agreement is hereby amended to delete the
reference to “$10,000,000” therein and insert “$12,500,000” (or such lesser
amount as may be permitted under any Relevant Agreement) in lieu thereof.

 

 

8.

The definition of “Material Indebtedness” on Schedule B to the Note Purchase
Agreement is hereby amended to delete the reference to “$15,000,000” therein and
insert “$50,000,000” (or such lesser amount as may be permitted under any
Relevant Agreement) in lieu thereof.

 

 

 

 

Annex A - 1

 

 

--------------------------------------------------------------------------------

 

ANNEX B

 

SCHEDULE 10.1

 

EXISTING INDEBTEDNESS

 

[See Attached.]

 

Annex B - 1

 

 

--------------------------------------------------------------------------------

 

ANNEX C

 

SCHEDULE 5.10(b)

 

CANADIAN BENEFIT PLANS AND PENSION PLANS

 

[See Attached.]

 

Annex C - 1

 

 

--------------------------------------------------------------------------------

 

ANNEX D

 

SCHEDULE 5.12

 

SUBSIDIARIES

 

[See Attached.]

 

Annex D - 1

 

 